Title: To Benjamin Franklin from Robert R. Livingston, 6 January 1783
From: Livingston, Robert R.
To: Franklin, Benjamin


SirPhiladelphia 6th. January 1783
I have before me your Letters of the 25th. & 29th. of June, 12th. August 3d. and 26th. September and 14th. October last — several matters contained in them have already been answered—and some others I am unable to reply to till Congress have decided on such propositions as I have submitted to their consideration— The convention relative to Consuls has been objected to by Mr. Barclay on accounts of its prohibiting the Consuls from trading— As the funds of Congress leaves them no means of affording an adequate support to Persons who are properly qualified, they fear that the only inducement to accept the appointment will be taken away by this prohibition— Mr. Barclay’s letter on that subject is under consideration.
I see the force of your objections to solicit the additional twelve Millions— and feel very sensibly the weight of our obligations to France— But every sentiment of this kind must give way to our necessities, it is not for the interest of Allies to loose the benefit of all they have done by refusing to make a small addition to it, or at least to see the returns that our Commerce will make them suspended by new convulsions in this Country—The Army have chosen Committees—a very respectable one is now with Congress—they demand with importunity their arrears of pay.— The Treasury is empty, no adequate means of filling it presents itself— The People pant for peace— Should contributions be exacted, as they have heretofore been at the point of the Sword—the consequences may be more dreadful than is at present apprehended— I do not pretend to justify the negligence of the States in not providing greater supplies— some of them might do more than they have done—none of them all that is required— It is my duty to confide to you that if the war is continued in this Country it must be in a great measure at the expence of France, if peace is made a loan will be absolutely necessary to enable us to discharge an Army, that will not easily separate without pay— I am sorry that neither Mr Jay or you sent me the propositions at large as you have made them, since we differ in opinion about the construction to be put on your commercial article, as you will find by the resolution enclosed in my letter No. 24.— I wish the concession made of our trade may be on condition of similar priviledges on the part of Great Britain. You will see that without this precaution every Ally we have that is to be treated as the most favoured Nation may be entitled to the same priviledges, even tho’ they do not purchase them by a reciprocal grant.
As to confiscated property it is at present in such a state, that the restoration of it is become impossible— English Debts have not that I know of been forfieted unless it be in one State, and I should be extremely sorry to see so little integrity in my Countrymen as to render the Idea of withholding them a general one— however it would be well to say nothing about them if it can conveniently be done.
I am more and more convinced that every means in your power must be used to secure the Fisheries—they are essential to some States—and we cannot but hate the Nation that keeps us from using this common favor of Providence— It was one of the direct objects for carrying on the war— While I am upon this subject—I cannot but express my hope that every means will be used to gaurd against any distrusts or jealousies between you and France the United States having shewn their confidence in her by their instructions— She has repeatedly promised to procure for us all we ask, as far as it lies in her power— Let our conduct leave her without appollogy if she acts otherwise which I am far from suspecting—
With respect to the Seamen you mention I wish if any farther order is necessary than that Mr Barclay already has, that you would give it so far as to enable him to state their accounts and transmit them to Mr Morris— As the Treaty with Holland is concluded—I hope you have made some progress in that with Sweden—a plan of which has been transmitted, another Copy will go by Mr Jefferson—
I am glad to find you have some prospect of obtaining what is due on the Bon Homme Richard’s prize money that matter has been much spoken of, and occasioned some reflections, As it is alledged that Mr. Chamont was imposed on the Officers as their Agent by the Court, and of course that they should be answerable for his conduct, which certainly has been very exceptionable.
Congress have come to no determination as to the size or expence of the pillar they propose to erect at York Town— What I wished of you was to send me one or two plans with estimates of the expence in order to take their sense thereon.
As to the designs of Spain they are pretty well known, and Mr. Jay and Congress concur so exactly in sentiment with respect to them, that I hope we have now nothing to fear from that quarter—
Congress have it now under consideration to determine what should be allowed as contingent expences— I beleive houserent will not be allowed as such— I mentioned in my last what respected your Grandson to which I have nothing to add— I agree with you in sentiment, that your Salaries should not depend on the fluctuation of the exchange and have submitted that part of your Letter to Congress— I beleive they will direct a stated sum to be paid waiting for their determination. I am prevented from drawing Bills at this time— As for the money received from me you will be pleased to replace with it the two quarters Salary you had drawn before it came to hand—you will have Bills for a third quarter which have been sent on some time since—

Several important political events have taken place here lately— The evacuation of Charles town— The Sailing of the French Fleet and army—the decision of the great cause between Connecticut and Pensilvania in favor of the latter— The State of the Army &c. all of which I should enlarge upon if this was not to be delivered by Mr. Jefferson, who will be able to inform you fully on all these points, and many others that you will deem important to a right knowledge of the present state of this Country.
I enclose a state of the trade between these States and the West Indies as brought in by a Committee of Congress and referred to me, it may possibly afford you some hints, and will serve to shew how earnestly we wish to have this market open to us.
I have the honor to be sir—with great Respect and Esteem your most obedt. humble Servant
Robt R Livingston
The Honorable Benjamin FranklinNo. 25
